Citation Nr: 0808282	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-28 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
headache disorder, and if so, whether service connection is 
warranted.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder, and if so, whether service connection is 
warranted.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a punctured uterus, and if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1981 to 
February 1984. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

A review of the record reveals that the veteran's claims for 
service connection for migraines, a left knee disorder, and a 
punctured uterus were originally denied by a February 1988 RO 
decision.  Service connection for a left knee disorder was 
again denied in September 2000.  The RO reopened the claims 
in September 2004 and denied service connection on the 
merits.  Although the RO reopened the claims, the Board must 
still determine whether new and material evidence has been 
submitted prior to adjudicating the claims on the merits.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see 
also Wakeford v. Brown, 8 Vet. App. 237 (1995).  

The issues of service connection for residuals of a punctured 
uterus, a left knee disorder, and a headache disorder, on the 
merits, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for migraine headaches, a cracked left 
knee cap, and a punctured uterus was denied in February 1988.  
The veteran did not appeal.  

2.  Service connection for a left knee disorder was denied in 
September 2000.  The veteran did not appeal.

3.  The evidence submitted since the prior decisions is new 
and relates to an unestablished fact necessary to 
substantiate the claims for service connection for migraine 
headaches, a left knee disorder, and residuals of a punctured 
uterus.


CONCLUSIONS OF LAW

1.  The February 1988 decision that denied entitlement to 
service connection for migraine headaches, a cracked left 
knee cap, and a punctured uterus is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  The September 2000 rating decision that denied 
entitlement to service connection for a left knee disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).

3.  Evidence received since the final decisions that denied 
entitlement to service connection for migraines headaches, a 
left knee disorder, and a punctured uterus is new and 
material, and the claims are reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran's claims of entitlement to service connection for 
migraines, a cracked knee cap, and a punctured uterus were 
denied by a February 1988 decision.  At that time, the 
veteran reported that she cracked her knee cap in 1981 and 
began suffering from headaches in 1983.  She also stated that 
she suffered a punctured uterus in May 1981.  VA records 
showed that she was hospitalized for treatment of migraine 
and cluster combination headaches in August 1987.  Service 
medical records were requested, but not available.

The RO denied the claims in February 1988 on the grounds that 
the veteran failed to report for a scheduled examination.  
The veteran was notified of this decision and of her 
appellate rights by a letter dated February 5, 1988.  She did 
not appeal.  Therefore, the February 1988 decision is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).  

The veteran submitted a claim for service connection for a 
knee injury in May 2000.  She did not respond to a July 2000 
development letter from the RO.  The RO denied the claim as 
not well grounded in a September 2000 rating decision, in the 
absence of evidence showing a chronic disability subject to 
service connection.  The veteran was notified of this 
decision and of her appellate rights by letter dated 
September 25, 2000.  In June 2003, she submitted a statement 
disagreeing with the September 2000 rating decision.  As this 
statement was not received within one year of notification of 
the September 2000 rating decision, that decision is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302(a), 
20.1103 (2007).  

The June 2003 statement was accepted as a petition to reopen 
her claim for service connection for a knee disorder.  The 
veteran also filed a petition to reopen her claims for 
service connection for headaches and residuals of a punctured 
uterus in March 2004.  She stated that she was bitten on the 
back of her head by a spider during service, and that this 
caused severe headaches.  She also stated that her left knee 
was giving her problems.

A previously denied claim may be reopened by the submission 
of new and material evidence.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).  Evidence is new if it has 
not been previously submitted to agency decision makers.  38 
C.F.R. § 3.156(a) (2007).  Evidence is material if it, either 
by itself or considered in conjunction with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence 
cannot be cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Notwithstanding 38 C.F.R. § 3.156(a), if at any time after VA 
issues a decision on a claim, VA receives or associates with 
the claims file relevant official service department records 
that existed and had not been associated with the claims file 
when VA first decided the claim, VA will reconsider the 
claim.  38 C.F.R. § 3.156(c).  Such relevant official service 
department records include service records related to the 
claimed in-service event, injury, or disease.  Id.  

At the time of the February 1988 and September 2000 
decisions, the evidence of record included a VA treatment 
record from August 1987 indicating that the veteran had been 
diagnosed with a migraine and cluster headache.  There was no 
other evidence of record, as the RO was unable to obtain 
copies of the veteran's service medical records.  

New evidence has been associated with the veteran's claims 
file.  This evidence includes a lay statement from her 
sister, and for the first time, service medical records 
dating from June 1981 to May 1983, documenting multiple 
complaints of and treatment for pregnancy complications, 
vaginal bleeding, and an in-service bug bite.  Specifically, 
the veteran's service medical records document four in-
service ectopic pregnancies, two in-service laparoscopies, an 
in-service laparotomy, an in-service cesarean section, an in-
service hysterectomy, and an in-service bug bite.  The 
sister's statement, the credibility of which must be presumed 
for the purposes of reopening, indicates that the veteran had 
a left knee injury during basic training.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990).

The Board finds that the additional evidence is both new and 
material as defined by regulation.  38 C.F.R. § 3.156(a), 
(c).  The claims are reopened. 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

To the extent that this claim is reopened, the Board finds 
that VA has complied with the Veterans Claims Assistance Act 
of 2000 and no further discussion is required.

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a headache disorder is 
reopened.
  
New and material evidence having been submitted, the claim of 
entitlement to service connection for a left knee disorder is 
reopened.

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of a 
punctured uterus is reopened.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that she is afforded 
every possible consideration.  

The veteran contends that she has chronic migraine headaches, 
which she reports began after receiving a spider bite while 
in service in Germany; a cracked left knee cap, which she 
attributes to a fall during basic training in 1981; and a 
punctured uterus, which she attributes to an in-service 
hysterectomy in May 1981.   

The veteran's service medical records are devoid of any 
indication of migraine headaches or a left knee injury.  It 
appears, however, that her service medical records are 
incomplete.  A note was attached with the records stating 
that these records were "not a complete set of records," 
and the records currently associated with the claims file do 
not include the veteran's entrance examination, separation 
examination, or records from the veteran's final year of 
service.  Further efforts at obtaining a complete copy of the 
veteran's service medical records should be taken before the 
Board renders a decision in this case.

The veteran reported in a March 2004 statement that she has 
had headaches ever since receiving a spider bite while in 
service in Germany, which service medical records show 
occurred in November 1981.  She also stated that she 
continues to receive VA treatment for her migraines.  In an 
August 1987 VA record, the veteran was diagnosed with a 
migraine and cluster headache.  A VA examination is necessary 
to determine whether she currently has a headache disorder, 
and if so, whether these headaches are related to service, 
specifically the November 1981 spider bite.  

The veteran contends that doctors punctured her uterus during 
an in-service hysterectomy.  Her service medical records 
indicate that she underwent a dilation and curettage in May 
1981.  Due to resulting abdominal pain, in June 1981 the 
veteran underwent a laparoscopy, a laparotomy, and a cornual 
resection.  The surgery report indicated that the veteran had 
a ruptured cornual pregnancy, with a small amount of bleeding 
and signs of infection at the rupture site.  In November 
1983, she had another uterine pregnancy, the delivery of 
which was complicated by the previous cornual resection of 
the uterus and right fallopian tube.  The veteran then 
underwent a Cesarean-section delivery at the Candler General 
Hospital, as well as an elective sterilization by partial 
salpingectomy of the left tube and tubal ligation.  To date, 
complete records from Candler General Hospital have not been 
associated with the veteran's claims file.  Efforts to obtain 
these records should be taken before the Board renders a 
decision in this case.  Additionally, a VA examination is 
necessary to determine if the veteran currently has any 
residuals from the in-service laparoscopies, laparotomy, 
Cesarean-section delivery, and/or hysterectomy.  

Finally, the veteran has reported receiving treatment from 
numerous medical care providers, the records of which have 
not been obtained.  These records should be obtained on 
remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's complete service medical 
records, including clinical records, from 
the National Personnel Records Center 
(NPRC), and/or any other appropriate 
source.

2.  Make arrangements to obtain the 
veteran's complete treatment records from 
Candler General Hospital in Savannah, 
Georgia, dated in 1983 and 1984.

3.  Make arrangements to obtain the 
veteran's treatment records from the 
Augusta VA Medical Center dated in 1988 
(which were retired in 2001), and well as 
any recent treatment records from the 
Augusta and Birmingham VA treatment 
facilities, dated from 2003 forward.  

4.  Make arrangements to obtain the 
veteran's complete treatment records from 
the following:  Dr. Change in Savannah, 
GA, dated in 1983; Dr. Miller in Jesup, 
GA, dated from 1986 to 1987; Wayne 
Memorial Hospital in Jesup, GA, dated in 
1986 and 1987; Dr. Wilshme in Lake Wells, 
dated in 1985; Dr. Lex Kennerly in Jesup, 
GA, dated from 2000 forward; Central 
Florida Sports Medicine, dated from 2000 
forward; Dr. Paul Dowdy, dated in 1997; 
Dr. Calam Sammaon, dated from 2003 
forward; and Dr. Steven Cheng, Center 
Hospital, in Savannah, GA, dated in 1983.

5.  Schedule the veteran for a VA 
gynecological examination.  The claims 
file and a copy of this remand should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests  should 
be conducted.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
the veteran has any current residuals 
associated with her in-service 
gynecological problems and surgeries.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

6.  Schedule the veteran for a VA 
neurological examination.  The claims file 
and a copy of this remand should be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be conducted.

If the veteran is found have a headache 
disorder, the examiner should provide an 
opinion as to whether it is as likely as 
not (50 percent or greater probability) 
that such disorder had its onset during 
active service or is related to any in-
service disease or injury, including the 
spider bite in November 1981.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

7.  If, based upon any additional evidence 
received, it is determined that a medical 
examination or opinion is required for the 
claim for service connection for a left 
knee disorder, then an appropriate 
examination should be scheduled.  See 
38 C.F.R. § 3.159(c)(4).

8.  Finally, readjudicate the veteran's 
claims on appeal.  If the claims remain 
denied, provide the veteran and her 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.
	
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


